DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 04/05/2022 have been entered.  Claims 1-20 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statements filed on 06/04/2020, 01/18/2022 and 04/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (Pub. No. 2012/0078216).
Regarding claim 11, Smith et al. teaches a portable fluid infusion device (200, Fig. 1) comprising: a housing (206/208, Figs. 15-16) configured to accommodate a removable fluid reservoir (100, Fig. 31); a drive system (250/252, Figs. 18, 23 and [0284]) within the housing (206/208, see [0256]) and configured to dispense fluid from the removable fluid reservoir (100, see [0256]); a battery (238, Fig. 18 and see [0256]) within the housing (206/208, see [0256]) and configured to supply power to the drive system (250/252, see [0349]); a light emitting element (396/396a/397, see Figs. 19 and 40A[0333]) within the housing (206/208); and processing circuitry (240, Figs. 18, 51 and see [0332]) configured to: generate a first set of data  (angular displacement and rotational direction of motor, see [0331]) of the fluid infusion device (200) for indicating through the light emitting element (397, see Fig. 40A and [0332]-[0333]); and generate a second set of data (amount of time remaining in the current dispensing program and/or the amount of time until the next cartridge replacement and/or the amount of time until the pump assembly battery requires recharging, see [0479]) of the fluid infusion device (200), wherein the second set of data includes all data of the fluid infusion device (200) other than the first set of data (see [0331] and [0479]), and wherein at least portion of the second set of data of the fluid infusion device is for displaying on a device (1000, Fig. 98) other than the portable fluid infusion device (200, see Fig. 98 and [0174]-[0479]), wherein none of the second set of data is displayed on the portable fluid infusion device (200, see Figs. 1 and 98, there is not a display on 200), and wherein no portion of the portable fluid infusion device (200) includes a display (see Fig. 1 where 200 does not have a display).  
Regarding claim 14, Smith et al. teaches wherein the housing (206/208) has a largest dimension (length of 206, see Fig. 15), and wherein the drive system (250/252) is configured to be serially coupled to the removable fluid reservoir (100, see Fig. 23) such that a combined dimension of the drive system (250/252) and the removable fluid reservoir (100) is less than or equal to the largest dimension (length of 206, see [0256] where 204 fits within 206/208; hence, the combined length of 100, 250 and 360 is less than the length of 206).  
Regarding claim 15, Smith et al. teaches wherein the housing (206/208) has a smallest dimension (length of 226, Fig. 15), wherein the battery (238) has a plurality of faces (top face, bottom face, side faces, see Fig. 18) comprising one or more faces having a largest area (top face), and wherein the battery (238) is situated such that the one or more faces (top face) are parallel to the largest dimension (length of 206, see Fig. 18) and the smallest dimension (length of 226, it is the Examiner’s position that with 204 inside of 206/208 the top face of 238 is parallel to both the length of 206 and the length of 226).  
Regarding claim 16, Smith et al. teaches wherein the battery (238) has a flat rectangular shape (see Fig. 18).  
Regarding claim 19, Smith et al. teaches wherein the housing (206/208) comprises a plurality of housing portions (206/208).  
Regarding claim 20, Smith et al. teaches wherein the portable fluid infusion device (200, Fig. 1) is an insulin infusion device (see [0353]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chattaraj et al. (Pub. No. 2017/0312454) in view of Day et al. (Pub. No. 2012/0330228).
Regarding claim 1, Chattaraj et al. teaches a portable fluid infusion device (202, Fig. 3) comprising: a housing (220, Fig. 3) configured to accommodate a removable fluid reservoir (256/260, Fig. 3, see [0039]), the housing (220) having a largest dimension (largest dimension, Fig. 3 below) and a smallest dimension (smallest dimension, Fig. 3 below); a drive system (228, Fig. 3) comprising at least a motor (234) and a slide (240, see [0033]), wherein in a retracted position, the motor (234) is at least partially within the slide (240, see fig. 3 and [0071]), wherein forward advancement of the slide (240) causes the removable fluid reservoir (256/260) to dispense fluid, and wherein each of the motor (234), slide (240), and the removable fluid (256/260) reservoir are configured to be serially coupled to one another and be inline with one another (see Fig. 3) to have a combined dimension (combined dimension, Fig. 3 below) that is less than or equal to the largest dimension (largest dimension, Fig. 3 below); and a battery (224, see [0032]) configured to supply power to the drive system (228, see [0032]), the battery (224) having a plurality of faces (top, bottom, middle portion) comprising one or more faces having a largest area (middle portion), and the battery (224) being situated such that the one or more faces are parallel to the largest dimension and the smallest dimension (see Fig. 3 below).  
[AltContent: textbox (housing portions)]Examiner’s Annotated Fig. 3
[AltContent: arrow][AltContent: arrow][AltContent: textbox (largest area)][AltContent: arrow][AltContent: textbox (combined dimension)][AltContent: textbox (largest dimension)][AltContent: textbox (smallest dimension)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    509
    720
    media_image1.png
    Greyscale

Chattaraj et al. does not specifically teach that the battery is planar.  However, in the same field of endeavor Day et al. teaches a portable fluid infusion device (10, Fig. 1B) comprising: a housing (14/18, Fig. 1B) configured to accommodate a removable fluid reservoir (90, Figs. 9 and 22), the housing having a largest dimension (largest dimension, Fig. 9 below) and a smallest dimension (smallest dimension, Fig. 9 below); a drive system (500, Fig. 23) configured to be serially coupled to the removable fluid reservoir (90, see Fig. 23) such that a combined dimension of the drive system (500) and the removable fluid reservoir (90) is less than or equal to the largest dimension (largest dimension, Fig. 9 below, see [0272] and Figs. 22-23, 500 fits within 10; hence, the length of 90 and 500 is less than the largest dimension indicated in Fig. 9 below); and a planar battery (510, Fig. 22) configured to supply power to the drive system (500, see [0272]), the planar battery (510) having a plurality of faces (top, bottom and side faces of 510) comprising one or more faces (top face, Fig. 22 below) having a largest area (see Fig. 22 below), and the planar battery (510) being situated such that the one or more faces (top face) are parallel to the largest dimension (largest dimension, Fig. 9 below) and the smallest dimension (smallest dimension, Fig. 9 below; it is the Examiner’s position that with 500 inserted within the housing 510 is parallel to the largest and smallest dimension).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Chattaraj et al. by substituting the battery for the battery taught by Day et al. because the battery taught by Day et al. provides power to the device (see [0220]) just as the battery taught by Chattaraj et al.; hence, the substitution would be a simple substitution that would yield the same predictable results of powering the device.  Further, Chattaraj et al. teaches that the power supply can be any suitable device for supplying the device with power and that modifications may be made to the device (see Chattaraj et al., [0032] and [0102]).
Regarding claim 2, Chattaraj et al. in view of Day et al. teaches wherein the planar battery (510) has a flat rectangular shape (see Day et al., [0273]).  
Regarding claim 4, Chattaraj et al. in view of Day et al. teaches further comprising a user interface (222, Fig. 2) without a display wherein the portable fluid infusion device is an insulin infusion device (see Chattaraj et al., [0030] 222 is an input and does not include a display).  
Regarding claim 9, Chattaraj et al. in view of Day et al. teaches wherein the housing (220) comprises a plurality of housing portions (see Fig. 3 above).  
Regarding claim 10, Chattaraj et al. in view of Day et al. teaches wherein the portable fluid infusion device (202) is an insulin infusion device (see Chattaraj et al., [0027]).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chattaraj et al. (Pub. No. 2017/0312454) in view of Day et al. (Pub. No. 2012/0330228) in view of Gross (Patent No. 5,814,020).
Regarding claim 3, Chattaraj et al. in view of Day et al. does not teach wherein the planar battery has a flat cylindrical shape. However, Gross teaches a planar battery (72, Figs. 10-11) having a flat cylindrical shape (see Figs. 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Chattaraj et al. in view Day et al. by forming the device to receive a flat cylindrical planar battery and substituting the flat rectangular battery for the flat cylindrical battery and battery contacts taught by Gross because Gross teaches that the battery is a power source (see Col. 10, lines 53-56); hence, the substitution is a simple substitution that would yield the same predicable result of powering the driving mechanism.  Further, Chattaraj et al. in view of Day et al. teaches that the power supply can be any suitable device for supplying the device with power and that modifications may be made to the device (see Chattaraj et al., [0032] and [0102]).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chattaraj et al. (Pub. No. 2017/0312454) in view of Day et al. (Pub. No. 2012/0330228) in view of Askem et al. (Pub. No. 2015/0174304).
Regarding claim 5, Chattaraj et al. in view of Day et al. teaches wherein the user interface (222) comprises a button (see Chataraj et al, [0030] where 222 is an input; hence, 222 is a button) but does not teach and a light emitting element.  However, Askem et al. teaches a user interface (1257/1290, see Fig. 64A and 69) comprising a button (1257 see [0392]) and a light emitting element (1290, see [0403]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Chattaraj et al. in view of Day et al. by forming the buttons to be surrounded by a light emitting element as taught by Askem et al. so that the user can easily locate the buttons ([0403]).  Further, Day et al. teaches that changes and modifications may be made to the device (see [0390]).  Further, Chattaraj et al. in view of Day et al. teaches that modifications may be made to the device (see Chattaraj et al., [0102]).
Regarding claim 6, Chattaraj et al. in view of Day et al. in view of Askem et al. teaches wherein the light emitting element surrounds the button (see rejection of claim 5 above and Askem et al., [0403]).  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chattaraj et al. (Pub. No. 2017/0312454) in view of Day et al. (Pub. No. 2012/0330228) in view of Kamen et al. (Pub. No. 2007/0219480).
Regarding claim 7, Chattaraj et al. in view of Day et al does not teach wherein the user interface comprises a vibration motor.  However, Kamen et al. teaches a user interface (3213, Fig. 70B) comprises a vibration motor (3210, Fig. 70B and see [0410]-[0411]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Chattaraj et al. in view of Day et al. by forming the button to include a vibration motor as taught by Kamen et al. for signaling to the user that the button has been pressed (see [0411]). Further, Chattaraj et al. in view of Day et al. teaches that modifications may be made to the device (see Chattaraj et al., [0102]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chattaraj et al. (Pub. No. 2017/0312454) in view of Day et al. (Pub. No. 2012/0330228) in view of Grant et al. (Pub. No. 2009/0099523).
Regarding claim 8, Chattaraj et al. in view of Day et al. does not teach further comprising a force sensor situated between the drive system and the housing.  However, Grant et al. teaches a force sensor (216, Fig. 2) situated between a drive system (224, Fig. 2) and a housing (232, it is the Examiner’s position that 232 is part of the inner surface of the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Chattaraj et al. in view of Day et al. by adding the force sensor and sensing components taught by Grant et al. between the drive system and the housing for providing processing logic with data concerning the force required to dispense the medicament from the reservoir (see [0073]).  Further, Chattaraj et al. in view of Day et al. teaches that modifications may be made to the device (see Chattaraj et al., [0102]).
Alternative Rejection of Claim 11
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub. No. 2012/0078216) in view of Askem et al. (Pub. No. 2015/0174304).
Regarding claim 11, Smith et al. teaches a portable fluid infusion device (200, Fig. 1) comprising: a housing (206/208, Figs. 15-16) configured to accommodate a removable fluid reservoir (100, Fig. 31); a drive system (250/252, Figs. 18, 23 and [0284]) within the housing (206/208, see [0256]) and configured to dispense fluid from the removable fluid reservoir (100, see [0256]); a battery (238, Fig. 18 and see [0256]) within the housing (206/208, see [0256]) and configured to supply power to the drive system (250/252, see [0349]); a light emitting element (396/396a/397, see Figs. 19 and 40A[0333]) within the housing (206/208); and processing circuitry (240, Figs. 18, 51 and see [0332]) configured to: generate a second set of data (amount of time remaining in the current dispensing program and/or the amount of time until the next cartridge replacement and/or the amount of time until the pump assembly battery requires recharging, see [0479]) of the fluid infusion device (200), wherein the second set of data includes all data of the fluid infusion device (200), and wherein at least portion of the second set of data of the fluid infusion device is for displaying on a device (1000, Fig. 98) other than the portable fluid infusion device (200, see Fig. 98 and [0174]-[0479]), wherein none of the second set of data is displayed on the portable fluid infusion device (200, see Figs. 1 and 98, there is not a display on 200), and wherein no portion of the portable fluid infusion device (200) includes a display (see Fig. 1 where 200 does not have a display) but does not specifically teach that the processing circuitry is configured to: generate a first set of data of the fluid infusion device for indicating through the light emitting element, wherein the second set of data includes all data of the fluid infusion device other than the first set of data.  However, Askem et al. teaches generating a first set of data (user device is operating correctly; leak detected, see [0392]) for indicating through a light emitting element (1257/1290, see Figs. 64A, 69, [0392] and [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Smith et al. by adding the button and indicator light to the pump housing taught by Askem et al. for providing the user with a visual indication regarding a detected leak or correct operation of the device (see [0392).  Further, Smith et al. teaches that modifications may be made to the device (see [0490]).
Regarding claim 12, Smith et al. in view of Askem et al. teaches wherein the light emitting element (1290) surrounds a button (1257; see Askem et al., Figs. 64A, 69 and [0403]).  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub. No. 2012/0078216) in view of Kamen et al. (Pub. No. 2007/0219480).
Regarding claim 13, Smith et al. does not teach wherein the user interface comprises a vibration motor.  However, Kamen et al. teaches a user interface (3213, Fig. 70B) comprises a vibration motor (3210, Fig. 70B and see [0410]-[0411]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device pump taught by Smith et al. by adding the vibration motor as taught by Kamen et al. for alerting the user that a bolus amount is being delivered (see [0411]). Further, Smith et al. teaches that modifications may be made to the device (see [0490]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub. No. 2012/0078216) in view of Gross (Patent No. 5,814,020).
Regarding claim 17, Smith et al. does not teach wherein the planar battery has a flat cylindrical shape. However, Gross teaches a planar battery (72, Figs. 10-11) having a flat cylindrical shape (see Figs. 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Smith et al. by forming the device to receive a flat cylindrical planar battery and substituting the flat rectangular battery for the flat cylindrical battery and battery contacts taught by Gross because Gross teaches that the battery is a power source (see Col. 10, lines 53-56); hence, the substitution is a simple substitution that would yield the same predicable result of powering the driving mechanism.  Further, Smith et al. teaches that modifications may be made to the device (see [0490]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub. No. 2012/0078216) in view of Grant et al. (Pub. No. 2009/0099523).
Regarding claim 18, Smith et al. does not teach further comprising a force sensor situated between the drive system and the housing.  However, Grant et al. teaches a force sensor (216, Fig. 2) situated between a drive system (224, Fig. 2) and a housing (232, it is the Examiner’s position that 232 is part of the inner surface of the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Smith et al. by adding the force sensor and sensing components taught by Grant et al. between the drive system and the housing for providing processing logic with data concerning the force required to dispense the medicament from the reservoir (see [0073]).  Further, Smith et al. teaches that modifications may be made to the device (see [0490]).
Response to Arguments
Applicant’s arguments with respect to claim(s) being anticipated by Day et al. (Pub. No. 2012/0330228) have been considered but are moot because the new ground of rejection does not rely the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783